DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a second RCE and Reply of 14 April 2022 that Amended independent claims 1, 12 and 20 to:
perform high dynamic range (HDR) processing on the exposure compensated image to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion, and compress the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display which addition has resulted in the application of Huang (US 20140112595 A1) demonstrating that these amended limitations are conventional tone mapping operations as further explained in the modified 35 USC 103 rejections below; and
delete the exposure equation wherein clause specifying a product of the first sensor gain and the first exposure time is less than a product of the second sensor gain and the second exposure time which deletion has resulted in the removal of the previously-applied Reznik (WO 2014066352 A1) reference from the 103 rejections.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the application of Huang below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock (US 10,009,551 B1), Dhiman (US 2018-0302544), and Pernechele {C. Pernechele, "Hyper hemispheric lens," Opt. Express 24, 5014-5019 (2016)} and Huang (US 20140112595 A1). 
Claim 1
	In regards to claim 1, Adcock discloses an apparatus comprising:
a first 



an image signal processor {image processor 106 column 2, lines 56-column 3, line 34} configured to:


join an edge of the first image to an edge of the second image to form a stitch point between the edge of the first image and the edge of the second image {see Fig. 4 illustrating image stitching which joins the image edges by forming stitch points as shown in Fig. 3.  See also Fig. 5 image data for stitching 522 and column 1, lines 50-62 and column 4, line 4-column 5, line 32};
determine an exposure level for each of the first image and the second image, wherein the exposure level of the first image is lower than the exposure level of the second image {see column 1, lines 50-62; Fig. 4, step 401 in which different sensor arrays having different parameters may be used and particularly step 402 in which different camera exposure commands are sent to each camera to generate the first and second images as discussed in column 4, lines 13-56.  Because these exposures are different, the exposure level of the first image is lower than the exposure level of the second image.};
obtain an exposure compensated image based on first gain values applied to the exposure level of the first image and second gain values applied to the exposure level of the second image, wherein the first gain values and the second gain values are variable based on a distance from the stitch point {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42.  As to the gain varying based on distance to stitch point see in particular Fig. 6 and column 6, line 53—column 8, line 35 disclosing a spatially varying gain applied to the seam between the stitched-together left and right images that varies with distance from the seam (variable based on distance from the stitch point as recited in claim 1 and also reading on the “first gain values and second gain values are reduced as the distance from the stitch point increases” of amended claim 3}; and

Adcock’s image processor 106 controls the camera settings including setting different exposures for the cameras (see, e.g., column 3, lines 3-34 and column 14, lines 18-37} but is not relied upon to disclose a) the short and long exposure settings, b) detecting/obtaining short and long exposure images using those settings, or c) performing high dynamic range (HDR) processing on the exposure compensated image to obtain an HDR image that includes tone mapping for display on a low dynamic range display as indicated above by strikethrough font.  Moreover, Adock discusses the desirability for a wide field of view for the sensor array 204 in column 2, lines 13-27 but is not relied upon to disclose first hyper-hemispherical image sensor as also indicated above with strike-through font.
Dhiman is an analogous in the same field of multi-camera HDR processing and teaches an image capturing system and method generating HDR images.  See abstract, Figs. 1, 6, 8 and imaging device 100 and HDR controller 202, HDR image generator 110.
Dhiman also teaches a first 
detect a short exposure image signal associated with a first image, wherein the short exposure image signal has a first sensor gain and a first exposure time, and 
detect a long exposure image signal associated with the first image, wherein the long exposure image signal has a second sensor gain and a second exposure time
{see the short exposure (SE) and long exposure (LE) images detected/obtained by electronic device 200 in Fig. 1 and HDR generator 110 in Fig. 6.  See also [0049]-[0052], [0056] for bracketing which is a conventional technique applying different camera settings (different ISOs and/or exposure times) for different (shorter/longer) exposures.  See also Fig. 4, and [0066]-[0067] clarifying that SE and LE are for each of the front and back fisheye scenes.  See also [0059], and [0072]}, 

obtain, from the first hyper-hemispherical image sensor, a short exposure image signal associated with a first image and a long exposure image signal associated with the first image {see citations above for the detecting steps wherein the sensor (imaging device 100) detects and the image processor (device 200) obtains the images from the sensor as per Fig. 1};
obtain, from the second hyper-hemispherical image sensor, a short exposure image signal associated with a second image and a long exposure image signal associated with the second image {see citations above which address both first and second image sensors for front and back scenes}; 
join an edge of the first image to an edge of the second image to form a stitch point between the edge of the first image and the edge of the second image {see fusion controller 114 and [0014], [0051], [0060] and Figs. 5, 18A, 18B, 19}; 
perform high dynamic range (HDR) processing on of the exposure compensated image to obtain an HDR image 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values applied to images being joined that compensates for exposure differences between two image sensors to include 
obtaining, from the first 
obtaining, from the second 
performing high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image as taught by Dhiman because Adcock motivates combining exposure compensation as above with HDR in column 7, lines 32-40 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although the base combination and particularly Dhiman includes fish-eye lenses (spherical image sensor/lens), the base combination is not relied upon to disclose first and second hyper-hemispherical image sensors/lenses.  It is noted that [0159] of the instant specification defines hyper spherical sensor as a lens with a field of view of 360 degrees azimuth and 270 degrees zenithal angles.  
Pernechele is analogous art in the same field of wide field of view imaging.  Pernechele mentions fisheye lenses in the abstract and Introduction and provides evidence that hyper hemispherical lenses are conventional elements.  See abstract and sections 3-5 and 8.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Dhiman to use a hyper spherical lens in place of a fisheye lens because doing so is a) motivated by Pernechele in section 2, last paragraph, b) advantageous because it extends the overlapping region between the two hemispherical images thereby making the stitching process more accurate by having more feature points from which to register the images, and/or c) because doing so merely combines prior art elements according to known methods to yield predictable results.
Although Dhiman performs high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image, Dhiman is not relied upon to disclose tone mapping to reduce a dynamic range of the HDR image for display on a low dynamic range display as further indicated above with strike-through font.
Huang is analogous art from the same field of image capture and HDR processing.  See [0002], Fig. 4 image capture hardware 402, decomposition module 408, compression module 412, and reconstruction module 414.  See also Fig. 5 and cites below.
Huang also teaches:
 processing to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion
{See Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (first frequency contrast portion) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054]}, and 
compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display
{Figs. 2, 4, dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046]. See also method of Fig. 5. Step 510 which compresses the dynamic range of the low spatial frequency components by applying a tone curve}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dhiman high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion, and compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display as taught by Huang because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 
Claim 2 Cancelled

Claim 3
In regards to claim 3, Adcock discloses first gain values and second gain values are reduced as the distance from the stitch point increases {see citations above for claim 1 which fully address these limitations}. 

Claim 11
In regards to claim 11, the base references are not relied upon to disclose but Huang teaches wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image by compressing the base layer and preserving high frequency details {see Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (base layer) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion in claim 1 and which is used to preserve the high frequency details by not compressing them) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054].  See also dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046] which is applied to the base layer (low spatial frequency components). See also method of Fig. 5. Step 510 which compresses the dynamic range of the base layer (low spatial frequency components) by applying a tone curve and that preserves high frequency details by not compressing them}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image by compressing the base layer and preserving high frequency details as taught by Huang because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, Pernechele, and Huang as applied to claim 1 above, and further in view of Andrus (US 2010/0195901 A1).
Claim 4
In regards to claim 4, the base references are not relied upon to disclose wherein the HDR processing includes obtaining a base layer from the exposure compensated image.
Andrus is analogous art in the same field of high dynamic range image processing that also stitches/joins images and performs exposure compensation.  See [0028], [0034], [0061], [0105], [0136].
Andrus also teaches wherein the HDR processing includes obtaining a base layer from the exposure compensated image {see [0061]-[0068] and also [0034]-[0043] which uses a bilateral filter to create a base layer as part of HDR processing}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the HDR processing includes obtaining a base layer from the exposure compensated image as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
In regards to claim 5, the base references are not relied upon to disclose but Andrus teaches wherein the base layer is obtained by averaging a plurality of pixel values over a portion of the exposure compensated image {see [0062]-[0068]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include the base layer is obtained by averaging a plurality of pixel values over a portion of the exposure compensated image as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 6 and 7
In regards to claims 6 and 7, the base references are not relied upon to disclose but Andrus teaches (claim 6) wherein the base layer is obtained by applying a non-linear filter {see [0061]-[0068] and also [0034]-[0043] which uses a non-linear bilateral filter to create a base layer as part of HDR processing and (claim 7) wherein the non-linear filter is a bilateral filter {see above citations which point to a bilateral filter}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 6) wherein the base layer is obtained by applying a non-linear filter and (claim 7) wherein the non-linear filter is a bilateral filter as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.



Claim 8
In regards to claim 8, the base references are not relied upon to disclose but Andrus teaches wherein the image signal processor is further configured to compress the base layer {see [0110] discussing compression applied to the base layer}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to compress the base layer as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 9 and 10
In regards to claims 9 and 10, the base references are not relied upon to disclose but Andrus teaches (claim 9) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer {see the DETAIL layer which is formed by subtracting the bilateral filter output (the base layer) from the log-luminance channel as further discussed in [0043]-[0044].  Note that the BASE layer in the logarithmic domain per [0068].  Furthermore, subtraction in the log space corresponds to and is otherwise equivalent to division as also mentioned in [0135].} and (claim 10) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by subtracting the base layer from the exposure compensated image {see the DETAIL layer which is formed by subtracting the bilateral filter output (the base layer) from the log-luminance channel as further discussed in [0043]-[0044].}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 9) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer and (claim 10) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by subtracting the base layer from the exposure compensated image as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, (US 10,009,551 B1), Dhiman, and Huang.
Claim 12
In regards to claim 12, Adcock discloses a method comprising:





determining an exposure level for each of the first image and the second image, wherein the exposure level of the first image is lower than the exposure level of the second image {see column 1, lines 50-62; Fig. 4, step 401 in which different sensor arrays having different parameters may be used and particularly step 402 in which different camera exposure commands are sent to each camera as discussed in column 4, lines 13-56.  Because these exposures are different, the exposure level of the first image is lower than the exposure level of the second image.};
obtaining an exposure compensated image based on first gain values applied to the exposure level of the first image and second gain values applied to the exposure level of the second image, wherein the first gain values and the second gain values are variable based on a distance from the stitch point {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42.  As to the gain varying based on distance to stitch point see in particular Fig. 6 and column 6, line 53—column 8, line 35 disclosing a spatially varying gain applied to the seam between the stitched-together left and right images that varies with distance from the seam (variable based on distance from the stitch point as recited in claim 12)}, 
wherein the exposure compensated image has a higher dynamic range than the first image and the second image {see column 7, lines 20-40 and column 12, lines 50-67 and column 14, lines 7-42}; 


Adcock’s image processor 106 controls the camera settings including setting different exposures for the cameras (see, e.g., column 3, lines 3-34 and column 14, lines 18-37} but is not relied upon to disclose a) the short and long exposure settings, b) detecting/obtaining short and long exposure images using those settings, or c) performing high dynamic range (HDR) processing on the exposure compensated image to obtain an HDR image as indicated above by strikethrough font.  Moreover, Adock discusses the desirability for a wide field of view for the sensor array 204 in column 2, lines 13-27 but is not relied upon to disclose first hyper-hemispherical image sensor as also indicated above with strike-through font.
Dhiman is an analogous in the same field of multi-camera HDR processing and teaches an image capturing system and method generating HDR images.  See abstract, Figs. 1, 6, 8 and imaging device 100 and HDR controller 202, HDR image generator 110.
 Dhiman also teaches:
detecting a first short exposure image signal associated with a first image, wherein the first short exposure image has a first sensor gain and a first exposure time;
detecting a first long exposure image signal associated with the first image, wherein the first long exposure image signal has a second sensor gain and second exposure time
{see the short exposure (SE) and long exposure (LE) images detected/obtained by electronic device 200 in Fig. 1 and HDR generator 110 in Fig. 6.  See also [0049]-[0052], [0056] for bracketing which is a conventional technique applying different camera settings (different ISOs and/or exposure times) for different (shorter/longer) exposures.  See also Fig. 4, and [0066]-[0067] clarifying that SE and LE are for each of the front and back fisheye scenes corresponding to the first and second images as claimed.  See also [0059], and [0072]};
detecting a second short exposure image signal associated with a second image, wherein the second short exposure image has a third sensor gain and a third exposure time;
detecting a second long exposure image signal associated with the second image, wherein the second long exposure image signal has a fourth sensor gain and fourth exposure time;
{see citations above which address both first and second image sensors for front and back scenes}; and
obtaining a high dynamic range (HDR) image by performing (HDR) processing on the exposure compensated image, 
{see [0053]-[0056], HDR controller 202 producing HDR image as shown in Fig. 1, see also HDR image generator 110 in Figs. 6-7 and [0060], [0072], [0077]-[0079]. Note also the brightness correction controller 113 and fusion controller 113 that serves a similar function as the claimed exposure compensated image based on gain by correcting brightness variations between the two hemispherical images and fusing the short exposure (SE) and long exposure (LE) images being joined/stitched together by fusion controller 114 as per [0091]-[0094], [0099]-[0106].  See also Figs. 18A, 18B and [0174]-[0176]. See also Figs. 18A, 18B and [0174]-[0176]}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values that compensates for exposure differences between two image sensors to include 
detecting a first short exposure image signal associated with a first image, wherein the first short exposure image has a first sensor gain and a first exposure time;
detecting a first long exposure image signal associated with the first image, wherein the first long exposure image signal has a second sensor gain and second exposure time, 
detecting a second short exposure image signal associated with a second image, wherein the second short exposure image has a third sensor gain and a third exposure time; and
detecting a second long exposure image signal associated with the second image; and
obtaining a high dynamic range (HDR) image by performing (HDR) processing on the exposure compensated image as taught by Dhiman because Adcock motivates combining exposure compensation as above with HDR in column 7, lines 32-40 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although Dhiman performs high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image, Dhiman is not relied upon to disclose tone mapping to reduce a dynamic range of the HDR image for display on a low dynamic range display as further indicated above with strike-through font.
Huang is analogous art from the same field of image capture and HDR processing.  See [0002], Fig. 4 image capture hardware 402, decomposition module 408, compression module 412, and reconstruction module 414.  See also Fig. 5 and cites below.
Huang also teaches:
 processing to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion
{See Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (first frequency contrast portion) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054]}, and 
compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display
{Figs. 2, 4, dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046]. See also method of Fig. 5. Step 510 which compresses the dynamic range of the low spatial frequency components by applying a tone curve}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dhiman’s high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion, and compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display as taught by Huang because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 
Claim 13 Cancelled
Claim 14
In regards to claim 14, Adcock and Dhiman are not relied upon to disclose wherein the HDR processing includes obtaining a base layer from the exposure compensated image.
Huang teaches wherein the HDR processing includes obtaining a base layer from the exposure compensated image 
{see Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (base layer) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion in claim 1 and which is used to preserve the high frequency details by not compressing them) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054].  See also dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046] which is applied to the base layer (low spatial frequency components). See also method of Fig. 5. Step 510 which compresses the dynamic range of the base layer (low spatial frequency components) by applying a tone curve and that preserves high frequency details by not compressing them}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include obtaining a base layer from the exposure compensated image as taught by Huang because doing so is part of the process of applying a tone mapping operator to the HDR image by compressing the base layer and preserving high frequency details as also taught by Huang and because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 
Claim 18
In regards to claim 18, the base references are not relied upon to disclose but Huang teaches wherein the image signal processor is further configured to compress the base layer {see Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (base layer) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion in claim 1 and which is used to preserve the high frequency details by not compressing them) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054].  See also dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046] which is applied to the base layer (low spatial frequency components). See also method of Fig. 5. Step 510 which compresses the dynamic range of the base layer (low spatial frequency components) by applying a tone curve and that preserves high frequency details by not compressing them}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image by compressing the base layer as taught by Huang because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, and Huang as applied to claims 12 above, and further in view of Andrus (US 2010/0195901 A1).
Claim 15
In regards to claim 15, the base references are not relied upon to disclose wherein the base layer is obtained by averaging a plurality of values over a portion of the exposure compensated image.  
Andrus is analogous art in the same field of high dynamic range image processing that also stitches/joins images and performs exposure compensation.  See [0028], [0034], [0061], [0105], [0136].
Andrus teaches wherein the base layer is obtained by averaging a plurality of values over a portion of the exposure compensated image {see [0062]-[0068]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing and obtaining a base layer such that the base layer is obtained by averaging a plurality of values over a portion of the exposure compensated image because Huang motivates using a range of filters to form the base layer in [0054] and doing so merely combines prior art elements according to known methods to yield predictable results.
 Claims 16 and 17
In regards to claims 16 and 17, the base references are not relied upon to disclose but Andrus teaches (claim 16) wherein the base layer is obtained by applying a non-linear filter {see [0061]-[0068] and also [0034]-[0043] which uses a non-linear bilateral filter to create a base layer as part of HDR processing and (claim 17) wherein the non-linear filter is a bilateral filter {see above citations which point to a bilateral filter}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 16) wherein the base layer is obtained by applying an non-linear filter and (claim 17) wherein the non-linear filter is a bilateral filter as taught by Andrus because Huang motivates using a range of filters to form the base layer in [0054] and doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19, the base references are not relied upon to disclose but Andrus teaches (claim 19) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer {see the DETAIL layer which is formed by subtracting the bilateral filter output (the base layer) from the log-luminance channel as further discussed in [0043]-[0044].  Note that the BASE layer in the logarithmic domain per [0068].  Furthermore, subtraction in the log space corresponds to and is otherwise equivalent to division as also mentioned in [0135].}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 19) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock (US 10,009,551 B1), Dhiman, and Huang.
Claim 20
In regards to claim 20, Adcock discloses an apparatus comprising:
an image signal processor {image processor 106 column 2, lines 56-column 3, line 34} configured to:


 {see column 1, lines 50-62; Fig. 4, step 401 in which different sensor arrays having different parameters may be used and particularly step 402 in which different camera exposure commands are sent to each camera as discussed in column 4, lines 13-56.  Because these exposures are different, the exposure level of the first image is lower than the exposure level of the second image.};
obtain an exposure compensated image based on first gain values applied to the first exposure level of the first image and second gain values applied to the second exposure level of the second image, wherein the first gain values and the second gain values are variable based on a distance from the stitch point {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42.  As to the gain varying based on distance to stitch point see in particular Fig. 6 and column 6, line 53—column 8, line 35 disclosing a spatially varying gain applied to the seam between the stitched-together left and right images that varies with distance from the seam (variable based on distance from the stitch point as recited in claim 20}; and

Adcock’s image processor 106 controls the camera settings including setting different exposures for the cameras (see, e.g., column 3, lines 3-34 and column 14, lines 18-37} but is not relied upon to disclose a) the short and long exposure settings, b) determining exposure levels using those settings, or c) performing high dynamic range (HDR) processing on the exposure compensated image to obtain an HDR image as indicated above by strikethrough font.  Moreover, Adock discusses the desirability for a wide field of view for the sensor array 204 in column 2, lines 13-27 but is not relied upon to disclose first hyper-hemispherical image sensor as also indicated above with strike-through font.
Dhiman is an analogous in the same field of multi-camera HDR processing and teaches an image capturing system and method generating HDR images.  See abstract, Figs. 1, 6, 8 and imaging device 100 and HDR controller 202, HDR image generator 110.
Dhiman also teaches:
determine a first exposure level for a first image based on a first short exposure image signal and a first long exposure image signal, wherein the first short exposure image signal has a first sensor gain and a first exposure time and the first long exposure signal has a second sensor gain and a second exposure time 
{see the short exposure (SE) and long exposure (LE) images detected/obtained by electronic device 200 in Fig. 1 and HDR generator 110 in Fig. 6.  See also [0049]-[0052], [0056] for bracketing which is a conventional technique applying different camera settings (different ISOs and/or exposure times) for different (shorter/longer) exposures.  See also Fig. 4, and [0066]-[0067] clarifying that SE and LE are for each of the front and back fisheye scenes corresponding to the first and second images as claimed.  See also [0059], and [0072]};
determine a second exposure level for a second image signal based on a second short exposure image signal and a second long exposure image signal, wherein the second short exposure image signal has a third sensor gain and third exposure time and the second long exposure signal has a fourth sensor gain and a fourth exposure time;
{see citations above which address both first and second image sensors for front and back scenes}.
Dhiman also teaches an image signal processor configured to perform high dynamic range (HDR) processing on of the exposure compensated image to obtain an HDR image 
 {see [0053]-[0056], HDR controller 202 producing HDR image as shown in Fig. 1, see also HDR image generator 110 in Figs. 6-7 and [0060],  [0072], [0077]-[0079]. Note also the brightness correction controller 113 and fusion controller 113 that serves a similar function as the claimed exposure compensated image based on gain by correcting brightness variations between the two hemispherical images and fusing the short exposure (SE) and long exposure (LE) images being joined/stitched together by fusion controller 114 as per [0091]-[0094], [0099]-[0106].  See also Figs. 18A, 18B and [0174]-[0176]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values applied to images being joined that compensates for exposure differences between two image sensors to include determining a first exposure level for a first image based on a first short exposure image signal and a first long exposure image signal, wherein the first short exposure image signal has a first sensor gain and a first exposure time and the first long exposure signal has a second sensor gain and a second exposure time; determining a second exposure level for a second image signal based on a second short exposure image signal and a second long exposure image signal, wherein the second short exposure image signal has a third sensor gain and third exposure time and the second long exposure signal has a fourth sensor gain and a fourth exposure time; and performing high dynamic range (HDR) processing on a high frequency portion of the exposure compensated image to obtain an HDR image as taught by Dhiman because Adcock motivates combining exposure compensation as above with HDR in column 7, lines 32-40 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although Dhiman performs high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image, Dhiman is not relied upon to disclose tone mapping to reduce a dynamic range of the HDR image for display on a low dynamic range display as further indicated above with strike-through font.
Huang is analogous art from the same field of image capture and HDR processing.  See [0002], Fig. 4 image capture hardware 402, decomposition module 408, compression module 412, and reconstruction module 414.  See also Fig. 5 and cites below.
Huang also teaches:
 processing to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion
{See Figs. 2, 4 wherein a low pass filter 204 produces the low-frequency components (first frequency contrast portion) while divider 208, decomposition module 410 separates out the high-frequency components 210 (second frequency contrast portion) as further explained in [0035]-[0036], [0044]-[0045]. See also the method of Fig. 5 including decomposing image into low and high spatial frequency components step 508, [0051]-[0054]}, and 
compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display
{Figs. 2, 4, dynamic range compression 212, compression module 412 in [0036]-[0038], [0045]-[0046]. See also method of Fig. 5. Step 510 which compresses the dynamic range of the low spatial frequency components by applying a tone curve}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dhiman’s high dynamic range (HDR) processing on the exposure compensated images to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion, and compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display as taught by Huang because doing so enables display of high dynamic range images on a low dynamic range display as motivated by Huang in [0005]-[0006], [0012]-[0013]. 
Claim 22
In regards to claim 22, Adcock discloses wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image {see column 7, lines 32-40 and column 6, lines 23-28}.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, and Huang as applied to claim 20 above, and further in view of El Mezeni (US 20170289571 A1).
Claim 21
In regards to claim 21, Adcock is not relied upon to disclose wherein the image signal processor is further configured to apply a gain value to the low frequency portion of the exposure compensated image, wherein the gain value is applied as a function of the a high frequency portion of the exposure compensated image
El Mezeni is an analogous reference from the same filed of high dynamic range imaging with exposure compensation/correction and tone mapping.  See abstract, Figs. 1, 2, 4, 5, 7 and citations below. As shown in Fig. 4, the image (luminance data) is separated into a high frequency portion (detail planes) and a low frequency portion (base plane) as per [0024] each of which may be scaled via circuits 412, 410 as per [0034], [0043].
El Mezeni teaches wherein the image signal processor is further configured to apply a gain value to the low frequency portion of the exposure compensated image, wherein the gain value is applied as a function of the a high frequency portion of the exposure compensated image {see scaling circuits 410, 412 that apply weights to adjust the amplitudes of the base and detail layers (low and high frequency portions) as discussed in [0034], [0042]-[0045]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the image signal processor is further configured to apply a gain value to the low frequency portion of the exposure compensated image, wherein the gain value is applied as a function of the a high frequency portion of the exposure compensated image because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El Mezeni (US 20170289571 A1) also teaches amended limitations of processing to obtain an HDR image that has a first frequency contrast portion and a second frequency contrast portion, wherein the second frequency contrast portion includes higher spatial frequencies than the first frequency contrast portion, and compressing the first frequency contrast portion to reduce a dynamic range of the HDR image for display on a low dynamic range display.  See [0031]-[0032]; filter 404, [0039];  [0031]-[0032], [0048]-[0050], Fig. 6, [0053].  See also US 20170104971 A1 abstract and US 20160027160 A1 par. [0039] which also teach these same and highly conventional tone mapping operations.
Woolfe (US 20070216776 A1) [0019]-[0020], equation 2; 
And B. Pillman, "Camera exposure determination based on a psychometric quality model," 2010 IEEE Workshop On Signal Processing Systems, 2010, pp. 339-344, doi: 10.1109/SIPS.2010.5624814.} see Section 3 Camera Exposure Control, equation (2)
Burt ("A multi-resolution spline with application to image mosaics", P. J. Burt & E. H. Adelson, ACM Transactions on Graphics, pp. 217-236, 1983) discloses an image spline for smoothing mosaic boundaries (stitched seams) in which the gain values across the seam vary according to the distance from seam.  See Fig. 2, pages 218-219.
Chen (US-20090175492) A1 teaches processing the seam edges using a bias and gain model to adjust the exposure that also reads on the amended features.  See [0040]. 
Hu (US-20200005508 A1) teaches “feathering may be performed to blend the two images around the seam cut point. The feathering weights each image proportional to its distance from the seam cut point and is effective if the exposure and color balance is globally optimal” in [0107]-[0108].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486